UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 001-14339 THERAGENICS CORPORATION® (Exact name of registrant as specified in its charter) Delaware 58-1528626 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 5203 Bristol Industrial Way Buford, Georgia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (770) 271-0233 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to the filing requirements for at least the past 90 days. YESx NOo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YESx NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filero Accelerated Filero Non Accelerated Filero Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESo NOx As of August 4, 2011 the number of shares of $0.01 par value common stock outstanding was 33,974,416. THERAGENICS CORPORATION TABLE OF CONTENTS Page No. PART I. FINANCIAL INFORMATION ITEM 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Condensed Consolidated Statements of Earnings for the three and six months ended June 30, 2011 and June 30, 2010 3 Condensed Consolidated Balance Sheets – June 30, 2011 and December 31, 2010 4 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2011 and June 30, 2010 5 Condensed Consolidated Statement of Shareholders’ Equity for the six months ended June 30, 2011 6 Notes to Condensed Consolidated Financial Statements 7 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 14 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 22 ITEM 4. CONTROLS AND PROCEDURES 22 PART II. OTHER INFORMATION 22 ITEM 1. LEGAL PROCEEDINGS 22 ITEM 1A. RISK FACTORS 22 ITEM 6. EXHIBITS 23 SIGNATURES 24 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements THERAGENICS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (UNAUDITED) (Amounts in thousands, except per share data) Three Months Ended June 30, Six Months Ended June 30, REVENUE Product sales $ License and fee income COST OF SALES GROSS PROFIT OPERATING EXPENSES Selling, general and administrative Amortization of purchased intangibles Research and development Loss on sale of equipment 1 39 2 39 EARNINGS FROM OPERATIONS NON-OPERATING INCOME/(EXPENSE) Interest income 43 12 83 42 Interest expense (186 ) (222 ) (363 ) (539 ) Other 2 49 3 49 (141 ) (161 ) (277 ) (448 ) EARNINGS BEFORE INCOME TAX Income tax expense NET EARNINGS $ NET EARNINGS PER COMMON SHARE: Basic $ Diluted $ WEIGHTED AVERAGE SHARES: Basic Diluted The accompanying notes are an integral part of these statements. 3 THERAGENICS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Amounts in thousands, except per share data) June 30, (Unaudited) December 31, ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Marketable securities Trade accounts receivable, less allowance of $2,667 in 2011 and $2,413 in 2010 Inventories Deferred income tax asset Prepaid expenses and other current assets TOTAL CURRENT ASSETS Property and equipment, net Intangible assets, net Other assets 84 80 TOTAL ASSETS $ $ LIABILITIES & SHAREHOLDERS’ EQUITY CURRENT LIABILITIES Trade accounts payable $ $ Accrued salaries, wages and payroll taxes Short-term borrowings Income taxes payable 8 Other current liabilities TOTAL CURRENT LIABILITIES Long-term borrowings Deferred income taxes Decommissioning retirement liability Other long-term liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES SHAREHOLDERS’ EQUITY Common stock, authorized 100,000 shares of $0.01 par value, issued and outstanding, 33,964 in 2011 and 33,651 in 2010 Additional paid-in capital Retained earnings Accumulated other comprehensive gain 31 12 TOTAL SHAREHOLDERS’ EQUITY TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these statements. 4 THERAGENICS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (Amounts in thousands) Six Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES Net earnings $ $ Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation and amortization Deferred income taxes (105 ) (347 ) Provision for allowances Share-based compensation 361 Change in fair value of interest rate swaps (60 ) Decommissioning retirement liability 29 26 Loss on sale of equipment 2 39 Changes in assets and liabilities: Accounts receivable (1,495 ) (2,321 ) Inventories (1,550 ) (1,576 ) Prepaid expenses and other current assets (53 ) (2 ) Trade accounts payable 96 Accrued salaries, wages and payroll taxes (9 ) Income taxes payable Other current liabilities (195 ) Other (56 ) (149 ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Purchases and construction of property and equipment (1,304 ) (7,044 ) Proceeds from sale of property and equipment 5 6 Purchases of marketable securities (7,743 ) (12,585 ) Maturities of marketable securities Proceeds from sales of marketable securities - Net cash used by investing activities (3,087 ) (18,263 ) CASH FLOWS FROM FINANCING ACTIVITIES Repayment of borrowings (1,667 ) (1,667 ) Employee stock purchase plan 27 – Retirement of common stock (14 ) – Net cash used by financing activities (1,654 ) (1,667 ) NET DECREASE IN CASH AND CASH EQUIVALENTS $ ) $ ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ SUPPLEMENTARY CASH FLOW DISCLOSURE: Interest paid $ $ Income taxes paid $ $ NON-CASH INVESTING AND FINANCING ACTIVITIES: Liability for property and equipment acquired $ 63 $ The accompanying notes are an integral part of these statements. 5 THERAGENICS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF SHAREHOLDERS’ EQUITY FOR THE SIX MONTHS ENDED JUNE 30, 2011 (UNAUDITED) (Amounts in thousands) Common Stock Accumulated Number of Par Value Additional
